 


114 HR 4070 IH: Emergency Flood Response Act
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4070 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2015 
Mr. McNerney introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Administrator of the Federal Emergency Management Agency to establish an emergency flood activity pilot program to assist flood response efforts in response to a levee failure or potential levee failure, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Emergency Flood Response Act.  2.Emergency Flood Activity Pilot Program (a)EstablishmentNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall establish and carry out a pilot program to assist flood response efforts at State and Federal regional levels in response to a levee failure or potential levee failure. 
(b)GrantsIn carrying out the pilot program established under subsection (a), the Administrator may award grants to not more than 10 eligible entities to— (1)establish or maintain a flood emergency fund to be used for emergency flood activities described in subsection (f); and 
(2)ensure a unified command system organizational framework for such activities. (c)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including the following: 
(1)A plan describing the emergency flood activities for which the funds may be used as well as the levee safety plan that contains the unified command system that would carry out such activities. (2)A scope of work and tasks, project timeline, budget, and ongoing post-grant management plan. 
(3)Information regarding what entity maintains the flood emergency fund. (4)A description of non-Federal contributions to the flood emergency fund. 
(5)A description of how such plan will benefit the community, environment, and economy of the participating region within the legal boundaries of the applicant. (6)Mechanisms for long-term replenishment of the flood emergency fund and a description of what percentage of the fund will be used— 
(A)to support ongoing administrative project maintenance; and (B)for the unified command system that would use and apply the fund in a flood emergency or post-flood recovery.  
(d)EligibilityTo be eligible to receive a grant under this section, an eligible entity, in cooperation with appropriate local, State, and Federal agencies, shall establish criteria and procedures for use of the entity’s flood emergency fund in a flood emergency. (e)Selection (1)In generalThe Administrator shall award grants under subsection (b) on a competitive basis. 
(2)PriorityIn awarding grants under subsection (b), the Administrator shall prioritize applications— (A)from eligible entities that represent a geographically diverse cross-section of the United States;  
(B)that include opportunities to build on existing Federal and non-Federal flood relief efforts; (C)from eligible entities that have a flood safety plan approved by a levee maintaining agency; and 
(D)from eligible entities that have a local mitigation plan regarding hazard mitigation approved by the Federal Emergency Management Agency. (f)Use of funds (1)In generalFunds awarded under this section may be used in the case of a flood for emergency flood activities, including planning and preparing to perform emergency flood activities, and to support ongoing administrative project maintenance. Emergency flood activities include prompt emergency action to— 
(A)prevent levee failure; (B)close levee breaks; 
(C)make relief cuts and dewater flooded areas; and (D)otherwise physically limit the extent, depth, and duration of flood waters in the event of a levee failure. 
(2)Limitation on use of fundsFunds awarded under this section may not be used if— (A)the emergency flood activity is required by law to be performed by the Corps of Engineers; and 
(B)the Corps of Engineers immediately exercises its authority to perform such activity. (3)Additional guidelinesThe Administrator, in consultation with the Corps of Engineers, shall establish any additional guidelines for the use of funds awarded under this section.  
(g)Reimbursement of expendituresAs a condition of a grant awarded to an eligible entity under subsection (b), the Administrator shall ensure that, following an expenditure of funds from the entity’s flood emergency fund, the entity will— (1)seek all available State and Federal disaster assistance reimbursements for such expenditures; and 
(2)deposit the reimbursements in the flood emergency fund.  (h)Federal shareThe Federal share of the cost of a flood emergency activity carried out using grant funds made available under this section may not exceed 50 percent of the cost of such activity.  
(i)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a State local levee maintaining agency or unit of local government that— 
(A)is responsible for emergency flood response efforts; and (B)maintains and operates a flood emergency fund. 
(2)Flood emergency fundThe term flood emergency fund means a fund established, maintained, and operated by a levee maintaining agency or a local designated coordinating agency, including the maintenance of the accounting of all Federal and non-Federal funds and derivation of such funds. (j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 to remain available until expended. 
 
